 1   NICOLA T. HANNA
     United States Attorney                                          JS-6
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     FRANCESCO P. BENAVIDES, CSBN 258924
 5   Special Assistant United States Attorney
 6
           Social Security Administration
           160 Spear St., Suite 800
 7         San Francisco, CA 94105
 8         Telephone: (415) 977-8978
           Facsimile: (415) 744-0134
 9
           Email: Francesco.Benavides@ssa.gov
10   Attorneys for Defendant
11
                          UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13                             WESTERN DIVISION
14   NICHOLAS ANTHONY                        ) Case No. 2:19-cv-02697-MAA
15   DIGIOVANNI,                             )
                                             ) [PROPOSED] JUDGMENT OF
16
           Plaintiff,                        ) REMAND
17                                           )
18                v.                         )
                                             )
19   ANDREW SAUL,                            )
20   Commissioner of Social Security,        )
                                             )
21
           Defendant.                        )
22         The Court having approved the parties’ Stipulation to Voluntary Remand
23   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
24   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
25   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
26   DECREED that the above-captioned action is remanded to the Commissioner of
27                                                  ent with the Sti
     Social Security for further proceedings consistent          Stipulation to Remand.
28
     DATED: September 9, 2019
                                           HON. MARIA
                                                MA
                                                 ARIA A. AUD
                                                         AUDERO
                                           UNITED STATES MAGISTRATE JUDGE
                                             -1-
